Citation Nr: 0322328	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-01113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
bilateral plantar warts with great toe callosity.

2.  Entitlement to a compensable rating for residuals of a 
hemorrhoidectomy.

3.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1946 to April 
1949, and from January 1951 to April 1968.

This case came to the Board of Veterans' Appeals (Board) from 
a July 2001 RO decision which denied an increase in a 30 
percent rating for bilateral plantar warts with great toe 
callosity, denied a compensable rating for residuals of a 
hemorrhoidectomy, and denied a TDIU rating.  A May 2002 Board 
decision denied the claims.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
January 2003 joint motion to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and the case remanded for further action.  
A January 2003 Court order granted the joint motion, and the 
case was subsequently returned to the Board.


REMAND

The January 2003 joint motion and Court order require further 
VA compliance with the legal provisions concerning the duty 
to notify the veteran of evidence and information necessary 
to substantiate his claims, including what portion he is to 
provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Under the circumstances, such notice should be provided by 
the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  

Given the time lag of the appellate process, an effort should 
also be made to obtain updated relevant medical records.  

Additionally, the Board notes that the veteran has been 
represented in his appeal by a private attorney, R. Edward 
Bates.  However, this attorney's authority to represent 
claimants before the VA was recently revoked, effective in 
July 2003.  Thus the veteran should be given an opportunity 
to appoint another representative.

In view of the foregoing, the case is remanded for the 
following: 

1.  As the veteran's last attorney is no 
longer authorized to represent him before 
the VA, the RO should contact the veteran 
and give him an opportunity to appoint 
another representative (veterans service 
organization, attorney, or agent) for his 
claims before the VA.

2.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for foot problems and 
hemorrhoids since June 2001.  The RO 
should then obtain copies of related 
medial records. 

3.  To comply with the joint motion and 
Court order, the RO should send the 
veteran additional written notice 
concerning the evidence and information 
necessary to substantiate his claims, 
including what portion he is to provide 
and what portion the VA is to provide.   

4.  When the above is accomplished, and 
after assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claims on appeal.  If 
the claims are denied, the veteran and any 
newly appointed representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.





The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


